COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:         Darrell J. Harper v. The State of Texas

Appellate case number:       01-15-00619-CV

Trial court case number:     2014-74062

Trial court:                 165th District Court of Harris County

        On July 15, 2015, appellant, Darrell J. Harper, proceeding pro se and incarcerated,
filed a notice of appeal from the trial court’s order of dismissal for want of prosecution,
signed on June 16, 2015, of his civil complaint alleging, among other things, employment
discrimination. On November 24, 2015, this Court sua sponte struck appellant’s two-
page pro se appellate brief because i t did not comply with Texas Rule of Appellate
Procedure 38.1, and ordered appellant to file an amended brief containing all the
necessary references to the clerk’s record and conforming to Rule 38.1 within 30 days.

       On December 23, 2015, appellant filed a pro se amended brief that is only one
page long with two paragraphs. However, after reviewing appellant’s amended brief, it
again does not comply with Rule 38.1 or this Court’s November 24th Order.

       Specifically, appellant’s amended brief does not contain any of the following
sections, in the following order or otherwise:

               (1) a list of all the parties to the trial court’s judgment and addresses of all
                   trial and appellate counsel;

               (2) a table of contents;

               (3) an index of authorities;

               (4) a brief statement of the case with references to the appellate record;

               (5) a statement regarding oral argument;
              (6) a list of the issues presented for appeal;

              (7) a statement of facts supported by record references;

              (8) a summary of the argument;

              (9) a clear and concise argument for the contentions made with appropriate
                  citations to legal authorities and the appellate record

              (10) a short conclusion clearly stating the nature of the relief sought; and

              (11) an appendix, if necessary.

TEX. R. APP. P. 38.1(a)-(k).

       Accordingly, the Court sua sponte strikes the amended brief and orders the brief
redrawn. See TEX. R. APP. P. 38.9(a). If appellant files a second amended brief does not
comply with TEX. R. APP. P. 38.1, as set forth above, the Court may strike the redrawn
brief again, prohibit appellant from filing another brief, and proceed as if appellant had
failed to file a brief, i.e., dismiss appellant’s appeal for want of prosecution. See id.
38.8(a), 38.9(a). If appellant fails to timely comply by filing a compliant second
amended brief within 40 days from the date of this order, the Court may dismiss this
appeal for want of prosecution without further notice. See TEX. R. APP. P. 42.3(b), 38.1,
38.8(a), 38.9(a).

        Finally, because it appears that the pro se incarcerated appellant may not have
access to the clerk’s record, filed in this Court on October 22, 2015, the Court ORDERS
the trial court clerk, no later than 10 days from the date of this Order, to provide a copy
of the clerk’s record to the appellant. The trial court clerk shall further certify to this
Court, within 15 days of the date of this Order, the date when delivery is made.

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                        Acting individually

Date: February 18, 2016